Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 7-9, 11-14, 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2020/0396122 to Da et al. (hereinafter Da) in view of U.S. Pre-Grant Publication US 2019/0150110 (Provisional application 62/544,212) to Ko et al. (hereinafter Ko)

 	As to claims 7, 12-13 and 20, Da discloses a terminal comprising:
 	a receiver that receives a synchronization signal/physical broadcast channel (SS/PBCH) block including a synchronization signal (SS) and a physical broadcast channel (PBCH) (Da; [0246] discloses a terminal receiving PBCH in synchronization signal (SS) blocks); and
 	a processor that determines a configuration set of a plurality of configuration sets (Da; [0117]; [0227]; [0246]; [0248]-[0249] discloses of determining configuration parameters of a CORESET associated with respective SS block means determining configuration set. [0117]; [0227]; [0246]; [0248]-[0249] also discloses same configuration parameters for Plurality of CORESETS associated with respective SS blocks means plurality of configuration sets. Abstract discloses different symbols and configuration parameters for different RMSI CORESET and the associated SS Block),
 	the configuration set being associated with information based on the SS/PBCH block (Da; [0117]; [0227]; [0246]; [0248]-[0249] discloses of determining configuration parameters of a CORESET associated with respective SS block means determining configuration set. Abstract; [0248]-[0249] discloses RMSI associated with CORESET corresponds to information. Abstract also discloses different symbols and configuration parameters for different RMSI CORESET and the associated SS Block), and 
 	determines a control resource set based on a configuration of configurations in the configuration set (Da; Abstract; [0117]; [0227]; [0246]; [0248]-[0249] discloses of determining a RMSI CORESET. Abstract discloses different symbols and configuration parameters for different RMSI CORESET and the associated SS Block)
 	the configuration being associated with a value of a field in the PBCH (Da; [0003] discloses bit width of configuration parameter of the RMSI CORESET is 8 bits. [083] disclo9ses bit number is associated with PBCH), and 
the configuration including a plurality of parameters regarding the control resource set (Da; Abstract; [0117]; [0226] discloses different symbols and configuration parameters for different RMSI CORESET and the associated SS Block).
Da discloses a UE determines SS/PBCH, but fails to disclose of determining that a specific SS/PBCH block is not transmitted based on the configuration. However, Ko discloses
wherein the processor determines that a specified SS/PBCH block is not transmitted based on the configuration (Ko; [0233] and pages 8-9; Fig.4; Table 1 of the provisional application shows and discloses 1bit indication that indicates which specific SS/PBCK block is transmitted or not transmitted. O indicates that a specific SS/PBCH block is not transmitted and 1 indicates that a specific SS/PBCH block is not transmitted
  	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that the UE can decide based on the received information 
    
As to claim 8, the rejection of claim 7 as listed above is incorporated herein. In addition, Da-Ko discloses wherein the information based on the SS/PBCH block includes at least one of a frequency band of the SS/PBCH block, a subcarrier spacing of the SS/PBCH block, and a subcarrier spacing of the control resource set (Da; [0085]; [0195] discloses subcarrier spacing of CORESET. Here Da is applied for the 3rd alternative)

As to claim 9, the rejection of claim 7 as listed above is incorporated herein. In addition, Da-Ko discloses wherein the plurality of parameters include at least one of a multiplexing scheme of the SS/PBCH block and the control resource set, a bandwidth of the control resource set, a duration of the control resource set, and a frequency offset of the control resource set relative to the SS/PBCH block (Da; [0010]-[0011] discloses parameter includes bandwidth of RMSI CORESERT. Here Da is applied for the 2nd alternative).

 	As to claim 11, the rejection of claim 7 as listed above is incorporated herein. In addition, Da-Ko discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Da; [0003]). 

As to claim 14, the rejection of claim 8 as listed above is incorporated herein. In addition, Da-Ko discloses wherein the plurality of parameters include at least one of a multiplexing scheme of the SS/PBCH block and the control resource set, a bandwidth of the control resource set, a duration of the control resource set, and a frequency offset of the control resource set relative to the SS/PBCH block (Da; [0010]-[0011] discloses parameter includes bandwidth of RMSI CORESERT. Here Da is applied for the 2nd alternative)

 	As to claim 17, the rejection of claim 8 as listed above is incorporated herein. In addition, Da-Ko discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Da; [0003]). 

	As to claim 18, the rejection of claim 9 as listed above is incorporated herein. In addition, Da-Ko discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Da; [0003]).

 	As to claim 21, the rejection of claim 7 as listed above is incorporated herein. In addition, Da-Ko discloses wherein the plurality of parameters include a multiplexing scheme of the SS/PBCH block and the control resource set (Da; [0009]; [0248]) 

Conclusion

1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478